Citation Nr: 0104163	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for an award of 
dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972 
the veteran died in January 1998.  The appellant seeks 
benefits as the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, KS. 


FINDING OF FACT

This appeal arises from a claim filed July 23, 1998.


CONCLUSION OF LAW

The criteria for an earlier effective date for the grant of 
DIC benefits have not been met.  38 U.S.C.A. § 5110 (West 
1991), 38 C.F.R. §§ 3.31, 3.114, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in January 1988 as a result of primary small 
cell bronchogenic carcinoma of the lung and metastatic 
carcinoma of the lung, brain and abdomen.  The appellant 
filed a claim for benefits for DIC on July 28, 1998.  The RO 
granted the appellant entitlement to DIC benefits in August 
1994.  The appellant seeks an earlier effective date for the 
grant of benefits.  

In general, the date of an award based upon an original claim 
or a claim to reopen a final adjudication can be no earlier 
than the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  In 
cases involving death benefits arising from a service-
connected death occurring after service, as in this case, the 
effective date is the first date of the month in which the 
veteran's death occurred, if the application is received 
within one year of the veteran's death.  Otherwise, the 
effective date is the date of claim.  38 U.S.C.A. § 5110(d); 
38 C.F.R. § 3.400(c).  
 
In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155. 

The Board further observes that effective June 9, 1994, the 
VA set forth in its regulations a list of diseases, including 
lung cancer, for which service connection is presumed in 
veterans exposed to Agent Orange.  59 Fed. Reg. 29724 (1994).  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114.  

The claims file reflects that the appellant's son filed a 
claim for benefits arising from the veteran's death in May 
1992 and that, after a period of correspondence between the 
VA and the appellant, the RO granted that benefit in August 
1994.  That grant of benefits was made effective June 9, 
1994, the effective date of the regulations that set forth a 
presumption of service connection applicable to lung cancer 
in veteran's exposed to Agent Orange during service.  

Although the appellant seeks to obtain a similar effective 
date for the grant of benefits made directly to her, the 
claims file does not reflect a claim, formal or informal, for 
death benefits to be paid to the appellant, prior to July 28, 
1998.  It is from that claim that this appeal arises.  The 
appellant alludes to having participated in a class action 
suit in 1992.  Any such suit is separate from the VA claims 
process, and participation in such a suit would not 
constitute a claim based upon which the effective date of an 
award for benefits might be predicated.  The appellant also 
asserts that she should have been notified by the VA of the 
change in the law in question.  However, the law is clear in 
this case, and notwithstanding the fact that an earlier date 
might have been available had the appellant filed a claim for 
benefits, such not being the case, an earlier effective date 
for a grant of benefits is not warranted.  

The earliest possible effective date available, based upon 
the date of claim and the provisions pertaining to changes in 
the law, is July 28, 1997.  As observed by the RO in the 
statement of the case, payment of DIC may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
§ 3.31.  Consistent therewith, payment was made effective 
August 1, 1997.  The appellant, therefore, is entitled to no 
relief.  


ORDER

The appeal is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

